        Case 1:16-cv-00126-TC-EJF Document 62 Filed 08/07/19 Page 1 of 2




Joseph J. Lico
Patricia Jo Stone, P.C.
19751 E. Mainstreet, Suite 200
Parker, CO 80138
Joseph@patriciajostone.com
(303) 805-7080
Attorneys for Defendant


          IN THE UNITED STATES DISTRICT COURT, DISTRICT OF UTAH,
                            NORTHERN DIVISION


 MITCHELL MOORE AND ANTONIA
 MOORE,                                           NOTICE OF SETTLEMENT
              Plaintiffs,                         Case No.: 1:16-cv-00126-TC
                  v.
                                                  Judge: Hon. Tena Campbell
 EXPRESS RECOVERY SERVICES,
 INC.,

              Defendant.

       COME NOW the parties Plaintiffs Mitchell and Antonia Moore and Defendant Express

Recovery Services by and through their undersigned counsel, and hereby submit the following

Notice of Settlement.

       The parties anticipate that the performance of the terms of the settlement agreement will

be completed within forty-five (45) days of the date of this notice, at which time, the parties shall

file a Stipulation for Dismissal of the case with prejudice. To that end, the parties request that the

jury trial and trial readiness conference set for August 19, 2019, and August 13, 2019, be vacated.

Respectfully Submitted this 7th day of August, 2019.



                                               By:    /s/ Joseph J. Lico
                                                      Joseph J. Lico
                                                      Patricia Jo Stone, P.C.
                                                      19751 E. Mainstreet, Suite 200
       Case 1:16-cv-00126-TC-EJF Document 62 Filed 08/07/19 Page 2 of 2



                                                   Parker, CO 80138
                                                   Joseph@patriciajostone.com
                                                   (303) 805-7080 (phone)
                                                   Attorneys for Defendant



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 7, 2019, the foregoing Notice of
Settlement, together with all attachments hereto, was electronically filed with the Clerk of the
Court using the CM/ECF system which will send notification of such filing by e-mail to the
following:

Theron Morrison
theron@morrisonmurff.com
David J. McGlothlin
david@westcoastlitigation.com
Ryan L. McBride
ryan@kazlg.com


                                            /s/ Joseph J. Lico___
                                            Joseph J. Lico, Esq.




                                               2
